I4/-/5*
                                 ELECTRONIC RECORD




COA #14-14-00053-CR                             OFFENSE: Injury to a Child, Elderly or Disabled Individual


STYLE: Clifton Javon Johnson v The State of Texas                        COUNTY: Fort Bend

COA DISPOSITION: Affirmed                                      TRIAL COURT: 268th District Court



DATE: December 23, 2014     Publish: No                           TC CASE #:13-DCR-063125




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Clifton Javon Johnson v The State of Texas


CCA#


     APPELLANT**                     Petition         CCA Disposition:      \HI-/5
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:.

DATE:      0 3\l2laJ>-a'                              SIGNED:                       PC:

JUDGE:         f,M UssQsfa^                           PUBLISH:                      DNP:




                                                                                             MOTION FOR


                                                              FOR REHEARING IN CCA IS:


                                                           JUDGE:


                                                                                    ELECTRONIC RECORD